Name: 93/385/EEC: Council Decision of 14 June 1993 fixing the maximum amount eligible for expenditure on the employment of trained agricultural advisers pursuant to Regulation (EEC) No 270/79
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  employment;  EU finance;  Europe; NA
 Date Published: 1993-07-08

 Avis juridique important|31993D038593/385/EEC: Council Decision of 14 June 1993 fixing the maximum amount eligible for expenditure on the employment of trained agricultural advisers pursuant to Regulation (EEC) No 270/79 Official Journal L 166 , 08/07/1993 P. 0037 - 0037COUNCIL DECISION of 14 June 1993 fixing the maximum amount eligible for expenditure on the employment of trained agricultural advisers pursuant to Regulation (EEC) No 270/79(93/385/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 270/79 of 6 February 1979 on the development of agricultural advisory services in Italy (3) provided for the financing of measures relating to agricultural advisory services in Italy through the European Agricultural Guidance and Guarantee Fund, Guidance Section, hereinafter called the 'Fund'; Whereas the Italian Republic has submitted an outline plan of agricultural advisory work; whereas this plan has been adopted by the Commission; Whereas the Fund reimburses Italy its expenditure on the employment of agricultural advisors; whereas the aforementioned Regulation fixes the maximum amount eligible per trained adviser; Whereas the Italian Republic has requested an adjustment of the maximum eligible, as from 1 July 1990, in order to take account of the increase in wages; whereas this amount should be adjusted as a result, HAS ADOPTED THIS DECISION: Article 1 The maximum amount eligible per trained adviser, as provided for in Article 11 (3) of Regulation (EEC) No 270/79, shall be ECU 25 000. Article 2 This Decision shall apply to expenditure incurred from 1 July 1990 onwards. Article 3 This Decision is addressed to the Italian Republic. Done at Luxembourg, 14 June 1993. For the Council The President B. WESTH (1) OJ No C 79, 20. 3. 1993, p. 6. (2) Opinion delivered on 28 May 1993 (not yet published in the Official Journal). (3) OJ No L 38, 14. 2. 1979, p. 6. Regulation as last amended by Regulation (EEC) No 1760/87 (OJ No L 167, 26. 6. 1987, p. 1).